ARNOLD, Judge.
The major issue as presented by defendant in this appeal is whether evidence of fluorescent particles found on defendant’s *668body and clothing was erroneously admitted where none of the particles were retained for comparison or analysis.
The defendant argues that such evidence is “scientific” evidence requiring the State to establish relevance through proven testing procedures or “real” evidence which had to be preserved for comparison by the fact-finder. We agree that the evidence must fall into one of these categories, but find the issue to be more appropriately one of materiality than of relevance. Even conceding that the testimony meets the nominal test for relevance, the State’s failure to produce any proof whatsoever that the presence of fluorescent particles was more consistent with guilt than, with innocence renders the evidence immaterial.
The recent State Supreme Court holding in State v. Bass, 303 N.C. 267, 278 S.E. 2d 209 (1981), is directly on point. In Bass, the defendant’s fingerprint was found at the scene of the crime. However, defendant presented a plausible explanation for its presence which made the fingerprint equally consistent with innocence as with guilt. Absent corroborative real or circumstantial evidence, the Court held the defendant was entitled to a nonsuit. Similarly, the defendant in the case at bar presented evidence explaining the presence of fluorescent material on his body which was consistent with his irinocénce. The State presented no evidence tending to refute this explanation and no other evidence which tended to place the defendant at the scene of the crime. Circumstantial evidence presented by the State to show the defendant had access to the vault and had been in the rest room where the money was found was insufficient to make defendant’s guilt more likely than that of several other employees who likewise had access to the vault and rest room.
We hold, therefore, that the State’s failure to establish the probative value of testimony regarding the presence of fluorescent particles on defendant’s body rendered its admission erroneous. Moreover, this error prejudiced the defendant in that the other evidence presented by the State was insufficient, as a matter of law to support the verdict. Accordingly, the judgment is
Reversed.
Chief Judge MORRIS and Judge BECTON concur.